DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/184,237, filed on January 22, 2019 (x3).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 29, 2021, October 15, 2021, and December 24, 2020 were considered by the examiner.



Drawings
Any and all drawing corrections required in the parent application, 16/184,237, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

Specification
Any and all specification corrections required in the parent application, 16/184,237, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moe et al. (US 2017/0084779 A1) (“Moe”), in view of Sheu et al. (US 2003/0127658 A1) (“Sheu”), in view of Sonobe (JP 2003-110140 A) (“Sonobe”) (by means of machine translation provided in parent application 16/184,237).
Regarding claim 24, Moe teaches at least in figures 1 and 8:
a substrate (105); 
a first group III nitride semiconductor containing at least Al and Ga (110; ¶ 0034).
a nitride semiconductor body (detailed below) formed on part of the first Group III nitride semiconductor layer (110) and containing (detailed below)
a Group III nitride semiconductor active layer (115) containing at least aluminum (Al) and gallium (Ga) (¶ 0036), 
a carrier blocking layer (120) as an AlxGa(1-x)N (0.90 ≤ x ≤ 1.00) layer (¶ 0037, where x can be 0.9; ¶ 0013, where the active layer 115 is AlxGa1-xN and AlyGa1-yN, the carrier blocking layer 120),
a second Group III nitride semiconductor layer (130; ¶ 0038, where 130 can be GaN:Mg) in this order from a side of the substrate (they are in the claimed order from 105); 
a first electrode layer (figure 8 element 800) formed on the first Group III nitride semiconductor layer (110); and 
a second electrode layer (135) formed on the second Group III nitride semiconductor layer (130), 
Moe does not teach:
wherein the first electrode layer contains aluminum, at least part of said aluminum of the first electrode being present at or within 3 nm of a contact surface to the first nitride semiconductor layer of the first electrode layer, and 
a total existence ratio of the aluminum and an alloy containing aluminum at or within 3 nm of the contact surface is 70% by area or more.

Moe teaches:
The first electrode (figure 8 element 800) can be formed of the same material as the second electrode 110 (¶ 0051). And, the second electrode 110 can be formed of Ni, Au, ITO, etc. ¶ 0040.

Sheu teaches at least in figure 3:
The first electrode 162, and  n-electrode, can be formed of  TiAl, TiAINiAu, TiAlPdAu, TiNiAIPtAu, etc. ¶ 0030.
It would have been obvious to one of ordinary skill in the art to replace the first electrode of Moe with the first electrode of Sheu as Sheu teaches tha thte list of materails of the first electrode all provide good ohmic contact with the buffer layer. ¶ 0030 Based upon the teachings of Shue it would have been obvious to one of ordinary skill use routine skill in the art and choose one art recognized equivalent material i.e. an obvious variant, for another using ordinary and routine skill in the art.

Further, Sonobe teaches:
That when forming an electrode on a III-V led one would anneal the electrode in order to provide a more excellent ohmic characteristic with the n-type layer. ¶ 0027.

	Together, Moe, Sheu, and Sonobe teach:
One of ordinary skill in the art could use an n-type electrode which contains aluminum.

	In regards to the limitations
…at least part of said aluminum of the first electrode being present at or within 3 nm of a contact surface to the first nitride semiconductor layer of the first electrode layer, and a total existence ratio of the aluminum and an alloy containing aluminum at or within 3 nm of the contact surface is 70% by area or more.
According to Applicant’s disclosure as it relates to the limitation above this limitation can be met if one forms a Ti/Al/Ni/Au electrode on the first group III nitride semiconductor, and then anneals it. Pg 48-49 at 25-10. Based upon the above prior art references it would have been inherent/obvious that one of ordinary skill in the art using one of the obvious variants for the n-type electrode of Sheu, and annealing it using the known method of SONOBEwould have formed a device with the same claimed characteristic, and something old, the claimed characteristic, does not become patentable upon its discovery even if it was not recognized in the prior art at the time of the invention. MPEP 2112.
Additionally, and/or alternatively, The amount of Al v is a matter of optimization for one of ordinary skill in the art. This is because Moe and Shue teach multiple materials for the n-electrode. One of ordinary skill in the art using routine skill in the art would be able to optimize the ratio or percentages of each of the metals in the n-electrode in order to create a good ohmic contact between the n-electrode and first conductivity type first nitride semiconductor layer.),
Regarding claim 25, Moe teaches at least in figures 1 and 8:
wherein a film thickness of the carrier blocking layer (120) is 5 nm or more and 18 nm or less (¶ 0037).
Regarding claim 26, Moe teaches at least in figures 1 and 8:
a graded layer as an AlyGa(1-y)N (0.00 ≤ y ≤ 1.00) layer (125) disposed between the carrier blocking layer (120) and the second Group III nitride semiconductor layer (130), and 
having an Al composition y decreasing from a surface in contact with the carrier blocking layer toward a surface in contact with the second Group III nitride semiconductor layer (¶ 0013).
Regarding claim 27, Moe teaches at least in figures 1 and 8:
wherein a film thickness of the graded layer (125) is 5 nm or more and 110 nm or less (¶ 0041).
Regarding claim 28, Moe teaches at least in figures 1 and 8:
wherein the second Group III nitride semiconductor layer is a GaN layer containing Mg as an impurity (130; ¶ 0038, where 130 can be GaN:Mg) 

Sonobe teaches:
GaN:Mg, where Mg is in a range of 1x1020 cm3 or more and less than 8x 1020 cm-3 (¶ 0025).
Regarding claim 29, Moe teaches at least in figures 1 and 8:
wherein a film thickness of the second Group III nitride semiconductor layer (130) is 5 nm or more and 100 nm or less (¶ 0038).
Regarding claim 30, Moe teaches at least in figures 1 and 8:
wherein the total existence ratio is 90% by area or more (See claim 1.  The total existence ratio is a matter of optimization and/or a characteristic of the claimed material).
Regarding claim 31, The prior art teaches:
wherein the first electrode (Moe, figure 8 element 800;  Sheu 162) layer further contains at least one or more elements selected from Ni, Ti, Au, V, Pt, Ag, Mo, Ta, Zr, and Pd (Shue ¶ 0030).
Regarding claim 32, The prior art teaches:
wherein the first electrode layer (Moe, figure 8 element 800;  Sheu 162) further contains an alloy of aluminum and nickel, both the aluminum and the alloy of aluminum and nickel (Sheu ¶ 0030) exist at or within 3 nm of the contact surface, and a total existence ratio of a total of the aluminum and the alloy of aluminum and nickel at or within 3 nm of the contact surface is 70% by area or more (see analysis in claim 1).
Regarding claim 33, The prior art teaches:
wherein a lattice relaxation rate of the first Group III nitride semiconductor layer is 0% or more and 15% or less (this is a characteristic of the material, and the ordering of the layers. As the prior art teaches the claimed material in the claimed order the prior art teaches this characteristic. MPEP 2112).
Regarding claim 34, Moe teaches at least in figures 1 and 8:
wherein the substrate is an AlN substrate (¶ 0032).
Regarding claim 35, Moe teaches at least in figures 1 and 8:
Regarding claim 35, Moe teaches at least in figures 1 and 8:
wherein the Group Ill nitride semiconductor active layer emits ultraviolet light with a wavelength of 300 nm or less (¶ 0037, where the device may emit wavelengths of 250nm).




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822